On February 25, 1922, defendant paid to the state tax collector a license of $180 for the year 1922, under the provisions of section 13 of Act 233 of 1920, reading as follows:
  "Be it further enacted, etc., that for every * * * business * * * of transporting money, merchandise or other articles by express or transfer, * * * the license shall be based on the gross annual receipts of said business, and shall be fixed and graded as follows, to wit, * * *
  "Fifth Class — When the gross annual receipts are two hundred thousand dollars or more, and less than two hundred and fifty thousand dollars, the license shall be one hundred and eighty dollars ($180)."
Thereafter, to wit, on April 18, 1923, the tax collector took a rule on defendant to *Page 1008 
show cause why it should not pay additional license of $10 per thousand on its gross receipts from intrastate business for the year 1922, less a credit for said $180, under the provisions of Act 127 of 1898, reading as follows:
  "Section 1. Be it enacted by the General Assembly of the state of Louisiana, that there is hereby levied an annual license tax for the year 1899 and for each subsequent year, under article 242 of the Constitution [1898], upon corporations doing business in this state but domiciled in other states of the Union or in foreign countries, as follows: * * *
  "Sec. 6. Be it further enacted, etc., that for the carrying on of what is commonly known as an express business each company shall pay an annual license of ten ($10) dollars upon each one thousand dollars of gross earnings from business done wholly within this state, including the pro rata of interstate business earned within the state."
Which aforesaid article 242 of the Constitution of 1898 formerly read as follows:
  "Art. 242. Corporations, companies, or associations organized or domiciled out of the state, but doing business therein, may be licensed and taxed by a mode different from that provided for home corporations or companies; provided, said different mode of license shall be uniform, upon a graduated system, and saiddifferent mode of taxation shall be equal and uniform as to all such corporations, companies or associations that transact the same kind of business." (Italics ours.)
                               I.
The case was tried upon the following agreed statement of facts, to wit:
  "It is admitted that the American Railway Express Company is a corporation organized under the laws of the state of Delaware, and has a general agent in the state of Louisiana for service of process; that it is engaged in various parishes throughout the state of Louisiana in the carriage of express matter; that its gross earnings during the year 1921 (1922?) from the business done by it in the city of New Orleans, amounted to $239,736; and that its gross receipts from intrastate business done in the state of Louisiana amounted to $1,340,686." *Page 1009
                               II.
For defense to the rule, defendant urged that the license paid was the proper license due by it; and pleaded (in effect) that Act 127 of 1898, aforesaid, had been abrogated by the Constitution of 1921, which contains no such provision as the aforesaid article 242 of the Constitution of 1898, but on the contrary provides that "all taxes shall be uniform upon the same class of subjects throughout the territorial limits of the authority levying the tax." Const. 1921, art. 10, § 1, pp. 80, 81.
Thereafter the defendant set up (in this court) the plea that said Act 127 of 1898 was, from the beginning, unconstitutional, because same conflicted with the "interstate commerce" clause of the United States Constitution, and with the "equal protection" clause of the Fourteenth Amendment.
Again thereafter, but without any special plea, and only by way of brief and argument, defendant urged that Act 127 of  1898 was abrogated by section 23 of Act 267 of 1914 (as amended by Act 120 of 1920), reading as follows:
Section 23:
  "Be it further enacted, etc., that any corporation formed in any state, territory, or federal district or possession of the United States, or any foreign country, shall be entitled to a certificate from the secretary of state, authorizing it to exercise the same powers, rights and privileges as are accorded to similar domestic corporations organized under this act, upon filing in the office of the secretary of state a certified copy of its certificate of incorporation and its articles of incorporation. * * *"
                              III.
If it be true that Act 267 of 1914 abrogates Act 127 of 1898, then it is needless to inquire at this time whether said act of 1898 were or were not unconstitutional from the beginning.
As we have said, defendant has filed no special plea to that effect; but no such plea was necessary. Every answer which is not *Page 1010 
a confession of judgment puts at issue the law on which plaintiff must recover; if there be no law warranting a recovery, necessarily there can be no recovery. And if the law on which plaintiff must recover be repealed or abrogated, then there is no law under which he may recover. This in no manner conflicts with the doctrine that the constitutionality of a law must be specially pleaded, since in such case there is a law, the validity of which must be presumed until challenged, whilst in the former case the alleged law does not exist at all, and hence courts must even take judicial cognizance thereof.
                               IV.
Our conclusion is that Act 267 of 1914 supersedes and abrogates Act 127 of 1898.
It is entitled "An act to prescribe the manner in which corporations of all kinds [except banking, insurance, and homestead associations] may be organized," and, inter alia, "to provide for the admission into the state of corporations formed in other states of the Union and elsewhere, and the liabilities, duties and obligations of such corporations when admitted into the state."
Section 18 of said act puts corporations so admitted into the state under the jurisdiction and control of the courts of the state, in all matters pertaining to the management or mismanagement of their affairs in this state, as completely and fully as if they were domestic corporations; even to the extent of suspending and removing the directors and officers thereof, and regulating their salaries and compensation. See, also, section 22.
Section 24 of said act makes its provisions applicable to all foreign corporations within the state except such as are engagedexclusively in interstate or foreign commerce.
Section 32 makes the provisions of the act applicable as well to all corporations "organized before the adoption of this act" as to *Page 1011 
corporations "to be hereafter formed under this act."
And section 23, hereinbefore quoted, grants to all foreign corporations doing business in the state under the provisions of said act (i.e., all corporations lawfully within the state, except such as are engaged exclusively in interstate and foreign commerce), "the same powers, rights and privileges" as domestic corporations.
Thus it will be seen that the act could not have said in terms more sweeping than those used that foreign corporations doing business in this state (except those engaged exclusively in interstate and foreign commerce) should be on a footing of exact equality with domestic corporations, subject to the same duties and obligations and entitled to the same powers, rights, and privileges.
And such, in effect, we found to be the meaning of the act in Burgin Bros. v. Barker Baking Co., 152 La. 1075, 95 So. 227, wherein we said:
  "As defendant company, though formed under the laws of Tennessee, is domiciled in this state, it is a `domestic' corporation within the definition of section 23 of Act 267 of 1914, and is not subject to attachment as a `foreign' corporation, on the ground of nonresidence."
And whilst we do not think that the omission of article 242 of the Constitution of 1898 from that of 1921 deprived the Legislature of the right to license foreign corporations in a manner different from domestic corporations, yet we consider that omission persuasive of constitutional approval of the manifest legislative purpose, as expressed in the act of 1914, to put foreign and domestic corporations all on a footing of perfect equality; especially as the Constitution of 1921 has now withdrawn (article 10, § 1, pp. 80, 81) the power which the Legislature undoubtedly had, though never exercised, under article 242, Const. of 1898, (not only to license, but also) totax foreign corporations *Page 1012 
"by a mode different from that provided for home corporations."
The district judge was of opinion that defendant was liable for such license only as would be due by a domestic corporation doing the same business, and so ruled. We think his ruling correct.
                             Decree.
The judgment appealed from is therefore affirmed, reserving to plaintiff the right to apply for a rehearing.